t c memo united_states tax_court indmar products co inc petitioner v commissioner of internal revenue respondent docket no filed date matthew p cavitch and gerald p arnoult for petitioner kirk s chaberski for respondent memorandum findings_of_fact and opinion foley judge by notice dated date respondent determined deficiencies in and penalties related to petitioner’s and federal income taxes after concessions by respondent the remaining issues for decision are whether the cash transfers to petitioner were loans or capital investments and petitioner is liable for section penalties findings_of_fact indmar products company inc petitioner incorporated in is a marine engine manufacturer in petitioner was owned equally by richard rowe sr mr rowe and marty hoffman in mr rowe became the majority stockholder owning percent of petitioner’s stock after mr hoffman died in mr rowe and donna rowe the rowes became the major stockholders each owning dollar_figure percent of petitioner’s stock other stockholders included richard rowe jr and diane rowe ie the rowes’ son and daughter-in-law and kathy and joseph tidwell ie the rowes’ daughter and son-in-law from to petitioner’s business grew significantly sales and costs-of-goods sold increased from dollar_figure million and dollar_figure million to dollar_figure million and dollar_figure million respectively in addition petitioner’s working_capital ie current_assets minus current liabilities increased from dollar_figure to dollar_figure million petitioner did not declare or pay formal dividends in the rowes began transferring cash transfers to petitioner with the intent to take the money out as they needed it after receiving advice from numerous estate planners the unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure rowes wanted to characterize the transfers as loans because the rowes believed that additional equity in petitioner would increase their estate_tax burden and reduce the amount of property received by their heirs the transfers were unsecured undocumented and petitioner agreed to pay a 10-percent return on all transfers from through during this 14-year period the prime rate fluctuated between and percent for almost years petitioner made monthly payments to the rowes calculated pincite percent of the transferred funds ie reflected in the notes payable - stockholders account balance the monthly payments represented an investment return and were not repayments of the transfers petitioner’s partial repayments however were sporadic paid on demand based on the rowes’ financial needs and not subject_to set or predetermined due dates from to the rowes’ transfers were not repaid in full tennessee residents pursuant to tenn code ann sec are taxed on the receipt of dividends and interest promissory notes that mature in months or less are pursuant to tenn code ann sec b i exempt to avoid the tax on interest and dividends petitioner and the rowes took the position that the transfers were demand notes petitioner however reported the transfers as long-term liabilities on its financial statements to avoid violating loan agreements with first tennessee bank ftb ie petitioner’s main creditor requiring petitioner to maintain a certain ratio of current_assets to current liabilities in petitioner’s accountant wesley holmes decided that petitioner needed documentation to support the reporting of the transfers as long-term liabilities mr holmes determined that the transfers could be reported as long-term liabilities if the rowes signed a waiver agreeing to forgo repayment for at least months from through the notes to petitioner’s financial statements disclosed that the stockholders have agreed not to demand payment within the next year and in and the rowes signed written agreements stating that they would not demand repayment of the transfers waivers despite these disclosures and agreements the rowes demanded and received seven partial repayments totaling dollar_figure petitioner recorded in its books_and_records all transfers as notes payable - stockholders and reported on its federal_income_tax returns the monthly payments to stockholders as an interest_expense_deduction consistent with petitioner’s treatment of the monthly payments the rowes reported ie on their individual income_tax returns these payments as interest_income outstanding notes payable - stockholders delineated in petitioner’s financial statements totaled dollar_figure and reached a high of dollar_figure in in richard rowe jr and joseph tidwell made a transfer of dollar_figure and dollar_figure respectively but also demanded repayment of dollar_figure and dollar_figure respectively for education expenses in donna rowe demanded repayment of dollar_figure for boat repairs mr rowe in and demanded repayment of dollar_figure and dollar_figure respectively to pay his taxes and purchase a home mr rowe also demanded repayment of dollar_figure dollar_figure dollar_figure and dollar_figure in and respectively to pay litigation boat repair and tax expenses the rowes in and made additional transfers to petitioner of dollar_figure and dollar_figure respectively the balance of notes payable - stockholders on date totaled dollar_figure in mr holmes determined that a promissory note should be executed for a portion of the previously undocumented transfers from the rowes petitioner on date executed a promissory note note with donna rowe for dollar_figure ie her outstanding balance of the dollar_figure million total outstanding balance of the transfers the note was payable on demand was freely transferable had no maturity_date or payment schedule and had a stated_interest rate of this amount also reflects a net decrease of dollar_figure that was reported in the record however is not clear as to how many transfers and or repayments were made during that year or which stockholders were involved in the transactions percent on date petitioner executed a promissory note note with mr rowe for dollar_figure ie his outstanding balance of the dollar_figure total outstanding balance of the transfers the note was payable on demand was freely transferable had no maturity_date or payment schedule and had a stated_interest rate of percent on date when the outstanding transfers totaled dollar_figure petitioner executed two written line of credit agreements with the rowes for dollar_figure and dollar_figure the line of credit agreements provided that the balances were payable on demand and the notes were freely transferable in addition the agreements provided a stated_interest rate of percent and had no maturity_date or payment schedule petitioner was profitable and numerous banks sought to lend petitioner money as a result ftb worked diligently to retain petitioner’s business made funds immediately available upon petitioner’s request and was willing to lend petitioner percent of the transferred amounts ftb however required petitioner to subordinate ie to ftb’s outstanding loans with petitioner all transfers in ftb lent petitioner dollar_figure the loan agreement stated no payments shall be made by borrower to satisfy any stockholder indebtedness for so long as the loans shall remain unpaid petitioner however made partial repayments to stockholders while ftb loans remained outstanding on date when the prime rate was percent petitioner borrowed dollar_figure from ftb pincite percent to pay mr rowe in petitioner and ftb executed a promissory note for dollar_figure that was modified in the interest rate on the note was below the prime rate at the time the petition was filed petitioner’s principal_place_of_business was located in millington tennessee opinion respondent contends that petitioner’s interest_expense deductions relating to payments made to the rowes should be disallowed because the transfers were capital investments and not loans petitioner contends that the transfers were loans taxpayers are entitled to a deduction for payments made on bona_fide indebtedness that relates to an existing unconditional and legal_obligation to repay sec_163 93_tc_643 petitioner bears the burden of proving that the transfers are debt and not equity rule a 370_f2d_178 6th cir affg tcmemo_1964_278 transfers between related parties are examined with special scrutiny when taxpayers contend that such transfers are loans sec_7491 is inapplicable because petitioner does not meet the net_worth requirements of sec_7430 which are cross-referenced in sec_7491 800_f2d_625 6th cir affg tcmemo_1985_58 in determining the economic reality of a related_party transfer ‘the ultimate issue is whether the transaction would have taken the same form had it been between the corporation and an outside lender’ 645_fsupp_1281 w d tenn quoting 555_f2d_364 3d cir the more a transfer appears to result from an arm’s-length transaction the more likely the transfer will be considered debt 269_f3d_726 6th cir in distinguishing between debt and equity courts also analyze whether the contemporaneous facts establish an unconditional obligation to repay roth steel tube co v commissioner supra pincite smith v commissioner supra pincite see burrill v commissioner supra pincite in roth steel the court_of_appeals for the sixth circuit used an 11-factor test to determine whether the transfer was debt or equity no factor i sec_4 the factors are identity of interest between creditor and stockholder adequacy or inadequacy of capitalization source of payments name given instruments evidencing indebtedness presence or absence of fixed maturity_date and schedule of payments presence or absence of a fixed rate of interest and interest payments presence or absence of security inability to obtain outside financing subordination of transfers presence or absence of a sinking_fund and extent to which the transfers were used to acquire capital assets roth steel tube co v continued controlling or decisive by itself and the particular circumstances of each case must be considered by the court roth steel tube co v commissioner supra pincite these factors are merely tools to be used in evaluating whether the transaction as a whole was effected with a genuine intention to create a debt with a reasonable expectation of repayment and within the economic realities of a debtor-creditor relationship 91_tc_874 i the rowes’ objectives for characterizing the cash transfers as debt the rowes’ characterized the cash transfers as debt because they wanted to receive a 10-percent return on their investment and minimize estate_taxes mr rowe testified that they received advice from numerous estate planners and decided to characterize the transfers as loans because we felt additional equity would only hurt the family at our death for nearly of the years from to the 10-percent rate charged by the rowes was above the market and prime interest rates for example in when the prime rate was percent petitioner executed loan agreements with the rowes and ftb at fixed rates of and percent respectively mr rowe testified unconvincingly that the higher rate charged by the rowe sec_4 continued commissioner 800_f2d_625 6th cir affg tcmemo_1985_58 balanced out over time because the prime rate fluctuated above and below percent the prime rate however exceeded percent only from date to date indeed the prevailing interest rate was irrelevant the rowes simply wanted to receive a 10-percent return ii petitioner and the rowes manipulated facts and violated legal agreements to avoid being subject_to the tennessee tax on interest and dividends petitioner and the rowes took the position that the transfers were demand notes petitioner however reported the transfers as long-term liabilities on its financial statements mr holmes readily admitted that the transfers were reported incorrectly in addition petitioner and mr holmes knowingly mischaracterized the transfers as long-term liabilities to comply with ftb’s loan agreements to justify the reporting of the transfers as long-term liabilities petitioner and the rowes executed annual waivers mr rowe however testified that he did not consider the waivers to be legally binding and that the waivers would not prevent petitioner from repaying him on demand while the waivers were disclosed in the financial statements from to petitioner paid the rowes on demand mr rowe also testified that the informal undocumented agreements with petitioner were consistent with a history of handshake deals he had with petitioner and other business associates his testimony however was contradictory inconsistent and unconvincing for example mr rowe testified that either a handshake or a signature was sufficient to bind him to an agreement yet he readily failed to honor his agreements not to demand repayment in addition despite the ftb loan restrictions on repayments to stockholders when the rowes needed cash for personal needs petitioner paid them on demand in essence the rowes simply wanted to receive a percent return on and ready access to the transferred funds as a result petitioner along with the rowes manipulated facts to attempt to make the transfers appear as debt and avoid certain legal consequences iii the transactions were not arm’s length the transfers between petitioner and the rowes were not arm’s-length transactions first because the rowes wanted a percent return the interest rate paid_by petitioner was above the market and prime rates for almost years second the rowes began transferring funds to petitioner in but did not begin reducing the handshake deals to a writing until date and the outstanding balance was not fully documented until date in the rowes made additional transfers but they were not evidenced by a writing until third petitioner and the rowes executed waivers that were violated and at their convenience considered nonbinding thus the transactions between petitioner and the rowes did not take the same form as transactions between unrelated parties iv the roth steel test in addition to the transfers not being arm’s-length transactions the 11-factor test set forth in 800_f2d_625 6th cir establishes that the transfers were equity first petitioner did not pay any formal dividends 935_f2d_104 6th cir affg tcmemo_1989_673 second pursuant to consecutive years of waivers there was no fixed maturity_date or fixed obligation to repay roth steel tube co v commissioner supra pincite jaques v commissioner supra pincite stating that a taxpayer’s failing to repay debt within a reasonable_time and making sporadic principal payments are factors that weigh in favor of equity third mr rowe testified that petitioner was expected to make a profit and that repayment has to come from corporate profits or else the company couldn’t pay for it roth steel tube co v commissioner supra pincite stating an expectation of repayment solely from corporate earnings is not indicative of bona_fide debt regardless of its reasonableness citing 742_f2d_1311 11th cir fourth the transfers were unsecured roth steel tube co v commissioner supra pincite finally petitioner never established a sinking_fund id pincite these factors certainly outweigh the factors in favor of characterizing the transfers as debt eg petitioner reported the payments on its federal_income_tax returns as interest_expense external financing was available petitioner was adequately capitalized the transfers were not subordinated to all creditors and the rowes did not make the transfers in proportion to their respective equity holdings moreover petitioner failed to establish that at the time the transfers were made it had the requisite unconditional and legal_obligation to repay the rowes eg the transfers were not documented thus we conclude that the rowes’ transfers were equity accordingly petitioner is not entitled to an interest_expense_deduction relating to the years in issue respondent also determined that petitioner is liable for a sec_6662 accuracy-related_penalty the penalty applies to the portion of petitioner's underpayment that is attributable to a substantial_understatement_of_income_tax sec_6662 respondent established that petitioner understated its income_tax_liability and thus respondent has met his burden of production pursuant to sec_7491 petitioner however failed to address this issue on brief and did not present any credible_evidence to establish that it acted in good_faith or that there was reasonable_cause for claiming the interest_expense deductions accordingly the accuracy-related_penalty is applicable to the underpayment attributable to the stockholder payments contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
